Citation Nr: 0201100	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  94-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran had active military service from October to 
December 1971, from December 1975 to April 1976, and from 
November 1990 to September 1991.  He also had service as a 
member of the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified before the Board member rendering a 
decision in this case at the RO in September 1993.  A 
transcript of the hearing is of record.

The Board remanded the issues of entitlement to service 
connection for a lumbar strain, hemorrhoids, and prostatitis 
for further development in March 1996 and again in October 
1997.

By rating action in July 2001, the RO established service 
connection for hemorrhoids and traumatic arthritis of the 
lumbosacral spine with history of strain.  The only remaining 
issue before the Board is entitlement to service connection 
for prostatitis.


FINDINGS OF FACT

1.  VA examinations for disability evaluation purposes in 
November 1991, October 1996, and March 1998 were negative for 
prostatitis.

2.  The evidence of record does not contain medical evidence 
reflecting that the veteran currently has prostatitis.



CONCLUSION OF LAW

Chronic prostatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffered from prostatitis while 
in military service and that he currently suffers from 
prostatitis.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against this 
claim.

Procedural considerations.  As a preliminary matter, the 
Board observes that VA has a duty to assist in the 
development of facts pertinent to the veteran's claim.  The 
statute pertaining to VA's duty to assist was recently 
revised.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  On August 29, 2001, VA issued 
regulations implementing the provisions of the VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations concerning the veteran's claim 
for service connection for prostatitis.  The record reflects 
that the RO has obtained the veteran's service medical 
records, that he underwent VA examinations in November 1991, 
October 1996, and March 1998, and that he testified at a 
Travel Board hearing in September 1993.  Since all of the VA 
examination reports show that the veteran does not suffer 
from current chronic prostatitis, the Board concludes that 
further development is not required.  This is so because 
there is no reasonable possibility that further action would 
aid in substantiating the veteran's claim.  In addition, the 
Board finds that, in the July 2001 rating decision, the 
Statement of the Case (SOC), and several Supplemental 
Statements of the Case (SSOC), the RO informed the veteran of 
the type of evidence needed to support his claim for service 
connection.

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at this time is appropriate.

Law and regulations.  Service connection may be established 
by a showing that the veteran currently suffers from chronic 
prostatitis that is attributable to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Background.  A review of the service medical records 
discloses that the veteran's induction examination was 
negative for prostatitis.  He was evaluated for microscopic 
hematuria in May 1991, and underwent a cystoscopy examination 
in July 1991.  The examiner opined that the veteran's 
"hematuria is coming from his chronic prostatitis.  There is 
no other indication of any source."

In his September 1991 VA Form 21-526 (Veteran's Application 
for Compensation or Pension), the veteran indicated that he 
was seeking service connection for a prostate disorder.

In a VA examination in November 1991, the examiner noted that 
the veteran had been diagnosed with prostatitis during his 
military service in July 1971.  He had been investigated 
because of hematuria.  He underwent x-rays and a cystoscopy.  
The examiner noted the external genitalia and the prostate 
were normal.  Expressed prostate secretions were also normal.  
The impression was a history of hematuria, undetermined 
etiology.  There was no evidence of disease noted.

Subsequently, service connection was denied by rating action 
in October 1992.  In making that determination, the RO noted 
that no disability was found by examination. 

A Travel Board hearing was held at the RO in September 1993.  
The veteran in essence testified that blood was discovered in 
his urine in 1990 while he was being treated for other 
disorders.  His bladder was checked, but it was negative.  It 
was then determined to be a prostate problem.  Since then, he 
had been checked from time to time, and told to avoid heavy 
lifting.  He had not had any infections or other problems 
with the prostate.

The Board remanded the case in March 1996 to gather 
additional service medical records and to schedule a new VA 
examination.

In a VA examination in October 1996, the veteran reported 
minimal nocturia, and good urinary control and voiding most 
of the time.  In service he was found to have blood in his 
urine microscopically.  He apparently underwent a 
genitourinary evaluation that was negative.  Occasionally he 
still had difficulty with his prostate, and he has been given 
antibiotics from time to time.  He had no history of 
genitourinary surgery.  The examiner noted no abdominal 
masses, tenderness, or organomegaly.  The bladder was not 
palpable.  Both testicles were down without masses.  There 
were no inguinal hernias, external genitalia lesions, and the 
penis palpated normally.  The prostate felt small, benign, 
without nodularity, and no masses were noted in the rectum.  
The diagnosis was microscopic hematuria by history.

In October 1997, the Board again remanded this case.  In 
part, it was noted that the urology examination did not 
include appropriate laboratory studies to rule out the 
presence of microscopic hematuria, and if present, its 
etiology.  In addition the veteran indicated treatment at VA 
medical facilities which should have been obtained by the RO.

In a VA examination in March 1998, the examiner noted that he 
had reviewed the veterans medical records to evaluate the 
veteran's chronic prostatitis.   In 1991, the veteran was 
evaluated and no prostatitis was found.  He was seen in 1996 
by a urological consultant, and a history of chronic 
prostatitis was noted.  He apparently was evaluated 
cystoscopically in service for persistent microscopic 
hematuria, and no cause was found other than chronic 
prostatitis.  The veteran stated that he had had 3 infections 
in 1997, treated with antibiotics.  When questioned he 
described symptoms as lower abdominal discomfort, and he 
stated that his testicles swelled.  He stated they were 
swollen at the time of examination.  He denied burning, and 
stated his urinary flow was satisfactory.  He had no history 
of gross hematuria, and had no difficulty with erections or 
intercourse.  He stated that he had passed a stone three 
years prior.  He had nocturia about 3 times.  The examiner 
noted the abdomen to be relatively soft with some muscle 
guarding but no rigidity.  External genitalia was normal.  
The epididymis on the right side seemed to be loosely 
attached to the testicle and there seemed to be a 0.5 cm. 
cyst in the head of the left epididymis of no clinical 
significance.  There was a mild varicocele on the left.  
There was no evidence of testicular swelling.  The examiner 
opined that it was possible that his sensitivity in his 
testicles was in the varicocele which, with his heavy 
lifting, etc, might give him an aching sensation.  The 
prostate was about 10 to 15 grams, smooth, and felt benign.  
Genital prostate massage was performed and the veteran was 
able to get an immediate void for a urine sample.

The examiner noted that urine nitrite and leukocytes were 
negative.  He had an occasional squamous cell and red cell 
per high power field.  The chemical analysis did show 2+ 
blood in the urine.  This was within normal limits except for 
the blood in the urine.   It was of interest that he passed a 
stone 3 years ago.  His microscopic hematuria which really 
showed the urinalysis to be within normal limits 
microscopically could be due to the presence of urinary 
calculus, either in the prostate, or in the upper urinary 
tract, chronic prostatitis, etc.  However without any 
evidence of infection of any kind in the urine, prostatitis 
was not found.

Analysis.  In this case, the veteran received treatment 
during service in 1971 for microscopic hematuria, which was 
determined to be caused by chronic prostatitis.

Post-service VA examinations demonstrate that the veteran 
does not have chronic prostatitis.  As noted above, VA 
examinations in November 1991, October 1996, and March 1998 
found no infection or other evidence warranting a diagnosis 
of prostatitis.  There was no evidence of any sequelae of his 
previous episode of prostatitis.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998). 

In this case the veteran has not produced any evidence, 
medical or otherwise, that would tend to show a presently 
existing disability stemming from the episode of microscopic 
hematuria or the prostatitis noted during his military 
service.  While the veteran was noted to have had prostatitis 
while on active service, prostatitis is not currently shown.  
As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) pointed out in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992):  

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence 
of proof of a present disability there 
can be no valid claim.

Although the veteran believes that he currently suffers from 
chronic prostatitis, as a layperson without medical expertise 
or training, his statements are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 494-95 (laypersons are not competent 
to render medical opinions); see also 66 Fed. Reg. 45,620, 
45, 630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, the veteran's statements are of limited probative 
value, especially in light of the medical evidence which 
fails to show a current chronic prostate disability.  Absent 
medical evidence reflecting the presence of prostatitis, or 
residuals of prostatitis, a grant of service connection is 
not warranted.  The preponderance of the evidence is against 
his claim.


ORDER

Service connection for prostatitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


